Title: James Dinsmore and John M. Perry to University of Virginia Board of Visitors, 27 March 1819
From: Dinsmore, James,Perry, John M.
To: University of Virginia Board of Visitors


          
            29 27. march. 1819
          
          the Subscribers haveing leveled from the doric pavillion to the springs on the mountain—find the two first to be 6. feet above the water table—at the distance of 1100 yards—one hundred yards further is another spring 26. feet above the water table of pavillion—and still further—say abut 60 yards there is another 75. feet above the sd level—all of these are bold good springs—the furtherest spring—1260. yards from the pavillion—as near as we Could tell by steping it off—
          
            
              Jas Dinsmore
            
            
              John M. Perry
            
          
        